Citation Nr: 0121608	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-09 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 6, 1999 
for the award of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to April 
1956.  He has an unverified period of service from August 
1951 to October 1953.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Winston-Salem, North Carolina which granted service 
connection for tinnitus and assigned a 10 percent rating 
effective from January 6, 1999.  The veteran expressed 
disagreement with the effective date of the award.    


FINDINGS OF FACT

1.  The veteran served on active duty from October 1953 to 
April 7, 1956.      

2.  On January 6, 1999, the RO received the veteran's 
original formal claim for service connection for tinnitus.    

3.  The RO is not in receipt or possession of any 
communication prior to January 6, 1999, that can reasonably 
be construed as a formal or informal claim of entitlement to 
service connection for tinnitus.    


CONCLUSION OF LAW

An effective date earlier than January 6, 1999 for the award 
of service connection for tinnitus is not warranted.  
38 U.S.C.A. § 5110 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.155, 3.400 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had verified active service from October 1953 to 
April 7, 1956.   

In July 1957, the RO received a statement from the veteran in 
which the veteran indicated that he was submitting evidence 
regarding the number of his dependents and that he was a 
student.  

On January 6, 1999, the RO received an application for 
compensation (VA Form 21-526) from the veteran in which the 
veteran indicated that the disease for which he was making 
the claim was "serious tinnitus (ringing in both ears caused 
by no protection for ears from aircraft engines.) 4/52 thru 
5/56 began 3/62".

On June 3, 1999, the RO received a statement from the 
veteran's private physician, Dr. E.M., an ear, nose and 
throat specialist.  Dr. E.M. indicated that the veteran has 
been a patient of his and has had ear problems since the 
early 1960's.  Dr. E.M. stated that records were no longer in 
existence, but Dr. E.M. remembered that the veteran consulted 
him for an annoying noise in his ear along with hearing loss.  
Dr. E.M. stated that the diagnosis was noise-induced hearing 
loss associated with the noisy airplane engines that the 
veteran flew in the Navy in the middle of the 1940's.  

In a statement received by the RO on October 14, 1999, the 
veteran stated that he had been living with ringing in his 
ears for over 40 years.  

An October 1999 VA audiometric examination report reflects a 
diagnosis of constant humming tinnitus.  

In a December 1999 rating decision, service connection was 
granted for tinnitus and a 10 percent evaluation was assigned 
from January 6, 1999.  

In a March 2000 statement, the veteran indicated that the 
effective date should be in 1959.    

Pertinent Law and Regulations

Effective dates of awards 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

Under 38 U.S.C.A. § 5110(b)(1), and 38 C.F.R. 
§ 3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  Under 
38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection will be the date entitlement 
arose, if a claim is received within one year after 
separation from active duty.  Otherwise the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2000).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2000).  

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r) (2000). 

38 C.F.R. § 3.155 (2000), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, 
38 U.S.C.A. § 5103A (West Supp. 2001).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Id.

Standard of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  The Board observes in 
passing that the benefit of the doubt rule articulated above 
has not been substantially altered by the Veterans Claims 
Assistance Act of 2000.

Analysis

Initial matters

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  The 
effective date provisions of the VCAA state that the 
provisions of 38 U.S.C. § 5107 apply to any claim (1) filed 
on or after the enactment of the Act, i.e. November 9, 2000, 
or (2) filed before the date of the enactment of the Act and 
not final as of that date.  In a Memorandum issued by VA 
General Counsel in November 2000, it was determined that the 
provisions of Title 38 created or amended by the Act other 
than 5107, to include the duty to assist provisions of 
38 U.S.C. § 5103A, also apply to claims pending on the date 
of the enactment of the VCAA.  

In this case, the claim is not final and remains pending.  
The provisions of the VCAA are accordingly applicable.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is no indication that there are additional records that 
have not been obtained and which would be pertinent to the 
claim on appeal which is entitlement to an earlier effective 
date for the award of service connection for tinnitus.    

The veteran was notified of the pertinent law and regulations 
in the April 2000 statement of the case.  The veteran has 
been given ample notice of the kind of evidence which should 
be submitted in support of this claim and has been accorded 
the opportunity to present evidence and argument in support 
of the claim, and indeed he has done so.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim has been 
adjudicated by the RO under the same statutory and regulatory 
criteria which must be applied by the Board.  Accordingly, 
the Board does not believe that a remand for readjudication 
is required under the VCAA or otherwise. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law. 
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

The veteran maintains that an effective date prior to January 
6, 1999 should be assigned for the grant of service 
connection for tinnitus.  He asserts that service connection 
for this disability should be assigned effective from 1959 
because he has had tinnitus for the past 40 years.  

The Board begins by noting that in this case, the evidence 
does not show that the veteran filed a claim for service 
connection for tinnitus within one year after service 
discharge.  The record shows that the veteran separated from 
service on April 7, 1956.  There is no evidence of record 
that he filed a claim for service connection for any 
disability within one year from service separation.  Thus, an 
effective date back to the day following service discharge 
for service connection for tinnitus is not warranted.  
38 C.F.R. § 3.400(b)(2).  

Review of the record reveals that on January 6, 1999, the RO 
received an application for compensation and pension from the 
veteran.  The veteran indicated that the disease for which he 
was making the claim was serious tinnitus (ringing in both 
ears caused by no protection for ears from aircraft engines).  
In December 1999, the RO granted service connection for 
tinnitus effective January 6, 1999, the date of receipt of 
the claim.  The medical evidence of record, particularly the 
October 1999 VA audiometric examination and the June 1999 
statement by Dr. E.M., establish that the veteran had 
tinnitus on the date of receipt of the claim.  

VA law and regulations indicate that unless a claim is filed 
within one year of service discharge, the effective date for 
the award of compensation based on an original claim will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  As noted above, there is no evidence that the 
veteran filed a claim for service connection for tinnitus 
within one year from service separation or at any other time 
prior to January 6, 1999.  The veteran filed a formal claim 
for service connection for tinnitus, in the form prescribed 
by the VA, in January 1999.  The date of receipt of the 
original claim for service connection for tinnitus is January 
6, 1999.  Thus, the correct effective date for the award of 
service connection for tinnitus is January 6, 1999.  

The Board has reviewed the record to determine whether an 
informal claim was filed prior to January 6, 1999.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  A review of the file reveals no 
evidence that an informal claim for service connection for 
tinnitus meeting the requirements of 38 C.F.R. § 3.155 was 
filed prior to the veteran's January 6, 1999 successful 
application for service connection.  

The record shows that the veteran filed a statement in 1957, 
one year and approximately 3 months after service separation.  
However, the veteran did not refer to tinnitus or any other 
disability in this statement and did not express an intent to 
file a claim for disability benefits.  The veteran only 
indicated that he was submitting evidence regarding the 
number of his dependents and he stated that he was a student.  
Thus, this statement can not be construed as a claim for 
service connection for tinnitus or any other disability, 
because the veteran did not express an intent to apply for 
disability benefits.  The veteran did not submit any other 
statements to the VA until he submitted the claim in January 
6, 1999.  

The veteran asserts that he has had tinnitus for the past 40 
years and he argues that an effective date should be assigned 
from 1959.  The veteran submitted a statement by his private 
physician, Dr. E.M., in support of his claim.  In this 
statement, Dr. E.M. indicated that the veteran had tinnitus 
in the early 1960's.  

The Board points out that the regulations clearly indicate 
that a specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151; see Mitscher v. 
West, 13 Vet. App. 123, 127 (1999); Crawford v. Brown, 
5 Vet. App. 33, 35 (1993).  See also Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998) (that a claim must be filed in 
order for any type of benefits to...be paid under the laws 
administered by the Secretary).  A claim means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

In the present case, even though there is probative evidence 
that the veteran had tinnitus in the 1960's, the evidence 
shows that the veteran did not file a claim for service 
connection for tinnitus until January 6, 1999.  There is no 
evidence that the veteran filed a claim for service 
connection for tinnitus in 1959 or in the early 1960's.  It 
is clear that under 38 C.F.R. § 3.400(b)(2)(ii), unless a 
veteran files a claim within one year from service 
separation, the earliest possible effective date for service 
connection is the date of receipt of the claim, regardless of 
when the disability first manifested.  

Accordingly, under the applicable regulations, January 6, 
1999, the date of receipt of the claim for service connection 
for tinnitus, is the properly assigned effective date.  The 
preponderance of the evidence is against the claim, and 
entitlement to an effective date prior to January 6, 1999 for 
the award of service connection for tinnitus is denied.  


ORDER

Entitlement to an effective date earlier than January 6, 1999 
for the award of service connection for tinnitus is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

